J-S19014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
               v.                       :
                                        :
                                        :
 RASHEEM SWINT                          :
                                        :
                    Appellant           :    No. 882 EDA 2017
                                        :

          Appeal from the Judgment of Sentence February 16, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005606-2011


BEFORE:    SHOGAN, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY SHOGAN, J.:                            FILED APRIL 25, 2018

     Rasheem Swint (“Appellant”) appeals from the judgment of sentence

imposed on February 16, 2017, in the Court of Common Pleas of Philadelphia

County following the revocation of his probation. We affirm.

     The trial court summarized the procedural history of this case as follows:

            On November 19, 2010, [Appellant] was arrested and
     charged with numerous offenses, including inter alia: 1) PWID1
     and 2) Criminal Conspiracy.2 On October 21, 2011, [Appellant]
     entered into a negotiated plea agreement and was sentenced to a
     term of two to four years confinement in a state correctional
     institution followed by three years probation on the PWID. This
     sentence was to run concurrent to the sentence of two to four
     years confinement followed by three years probation on the
     conspiracy charge. Thus, on the 2011 charges, [Appellant] was
     sentenced to an aggregate sentence of two to four years
     confinement followed by three years probation.

           1 [Possession with intent to deliver,] 35 Pa.C.S.A. § 780-
           113(a)(30)


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S19014-18


           2 18 [P.S.] § 903(c)

          On August 17, 2016, [Appellant] was arrested for a PWID.
     On December 8, 2016, [Appellant] entered into a negotiated plea
     agreement on the charge of PWID. In entering into this plea
     agreement, [Appellant] was in direct violation of his sentence of
     probation on the 2011 charges. The [trial c]ourt continued
     sentencing on the [violations of probation] VOPs and ordered a
     Pre-Sentence Investigation (PSI) report. Upon the request of
     defense counsel, the [trial c]ourt agreed to continue sentencing
     on the [2016] plea agreement so that the sentences could be
     imposed simultaneously.

             On February 16, 2017, the [trial c]ourt issued sentences on
     both the [2016] PWID and the VOPs. In accordance with the
     negotiated plea agreement on the [2016] charge, [Appellant] was
     sentenced to one to two years confinement in a state correctional
     facility followed by three years probation. On the VOP charges,
     [Appellant] was sentenced to two consecutive terms of three to
     six years confinement. These sentences were to run consecutive
     to the sentence on the underlying charge and [Appellant] was
     given credit for time served. Thus, at the sentencing hearing,
     [Appellant] was sentenced to an aggregate sentence of seven to
     fourteen years confinement.

           On February 16, 2017, counsel for [Appellant]
     simultaneously filed a “Motion to Reconsider Sentence” and a
     “Motion to Withdraw as Counsel for Defendant”. On February 22,
     2017, the [trial c]ourt, without a hearing, denied his “Motion to
     Reconsider Sentence” and granted the “Motion to Withdraw as
     Counsel for Defendant.”       On February 27, 2017, Michael
     Marryshow, Esq. filed a subsequent “Motion to Reconsider VOP
     Sentence”. He also filed a “Notice of Appeal” to the Superior Court
     of Pennsylvania on March 15, 2017.

            On March 22, 2017, [the trial c]ourt filed and served on
     [Appellant] an Order, pursuant to Rule 1925(b) of the
     Pennsylvania Rules of Appellate Procedure, directing [Appellant]
     to file and serve a Statement of Errors Complained of on Appeal,
     within 21 days of the [c]ourt’s Order. On April 11, 2017, defense
     counsel filed a “Motion for Extension to File 1925(b) Statement of
     Matters Complained of on Appeal” and on May 4, 2017, the [trial
     c]ourt issued an Order granting this request. On May 17, 2017,


                                    -2-
J-S19014-18


      counsel for [Appellant] filed a timely “Statement of Matters
      Complained of on Appeal”.

Trial Court Opinion, 6/29/17, at 1–3.

      On appeal, Appellant presents a single question for our consideration:

           DID THE COURT ERR IN SENTENCING APPELLANT
      FOLLOWING REVOCATION OF PROBATION TO AN EXCESSIVE
      SENTENCE OF 6 TO 12 YEARS WHERE COURT FOCUSED ON HARM
      TO SOCIETY AND NATURE OF THE CRIME AND INCORRECTLY
      FOUND PWID AND CONSPIRACY TO BE VIOLENT CRIMES AND
      FAILED TO CONSIDER THE REHABILITATIVE NEEDS OF
      APPELLANT CONTRARY TO 42 Pa.C.S.A. SECTION 9721(b)?

Appellant’s Brief at 4.

      In an appeal from a sentence imposed after the court has revoked

probation, we can review “the validity of the revocation proceedings, the

legality of the sentence imposed following revocation, and any challenge to

the discretionary aspects of the sentence imposed.”        Commonwealth v.

Wright, 116 A.3d 133, 136 (Pa. Super. 2015). Allegations that a sentencing

court failed to consider certain factors or imposed a manifestly excessive

sentence are challenges to the discretionary aspects of a sentence. See

Commonwealth v. Cruz–Centeno, 668 A.2d 536, 545 (Pa. Super. 1995) (a

claim that the sentencing court failed to consider certain factors implicates the

discretionary aspects of a sentence).

      We note that “[t]he right to appellate review of the discretionary aspects

of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127, 132

(Pa. Super. 2014). Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for allowance

                                      -3-
J-S19014-18


of appeal.   Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super.

2007). An appellant invoking our jurisdiction must satisfy the following four-

part test:

      (1) whether appellant has filed a timely notice of appeal, (2)
      whether the issue was properly preserved at sentencing or in a
      motion to reconsider and modify sentence, (3) whether appellant’s
      brief has a fatal defect, and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code.

Commonwealth v. Derry, 150 A.3d 987, 991 (Pa. Super. 2016) (citations

omitted).

      Appellant has filed a timely notice of appeal, and he properly preserved

the issue in a motion to reconsider his sentence.        Further, we note that

Appellant’s brief does not contain a fatal defect; it includes a Pa.R.A.P. 2119(f)

statement. Appellant’s Brief at 8. Thus, Appellant has satisfied the first three

parts of the test for invoking our jurisdiction.

      This Court must next determine whether Appellant raised a substantial

question that his sentence is not appropriate under the Sentencing Code.

Whether a substantial question exists must be determined on a case-by-case

basis. Commonwealth v. Johnson, 125 A.3d 822, 826 (Pa. Super. 2015).

“A substantial question exists only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provisions of the sentencing code; or (2) contrary to the

fundamental norms which underlie the sentencing process.”           Id. (quoting




                                      -4-
J-S19014-18


Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013)) (internal

quotation marks omitted).

       In his Pa.R.A.P. 2119(f) statement, Appellant asserts that he presents

a substantial question concerning the length of his sentence. Specifically, he

states that the trial court imposed:

       an excessive sentence of 6 to 12 years which was above the
       aggravated range of the guidelines where [the] court focused on
       harm to the society and nature of the crime and incorrectly found
       PWID and Conspiracy to be violent crimes and failed to consider
       the rehabilitative needs of Appellant contrary to 42 Pa.C.S.A.
       Section 9721(b).[1]

Appellant’s Brief at 8 (full capitalization omitted).

       We conclude that Appellant’s challenge to the imposition of his sentence

as excessive, together with his claim that the trial court failed to consider his

rehabilitative needs, presents a substantial question. See Johnson, 125 A.3d

at 826 (“[An] excessive sentence claim—in conjunction with an assertion that

the court failed to consider mitigating factors—raises a substantial question.”)

(quoting Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014)).

Accordingly, we address the merits of Appellant’s claim.

       Our standard of review of a challenge to the discretionary aspects of

sentence is well established:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
____________________________________________


1 The factors to be considered under 42 Pa.C.S. § 9721(b) include the
protection of the public and rehabilitative needs of the defendant.
Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006).

                                           -5-
J-S19014-18


      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007).

Moreover, “[a]n abuse of discretion requires the trial court to have acted with

. . . such lack of support so as to be clearly erroneous.” Commonwealth v.

Rush, 162 A.3d 530, 544 (Pa. Super. 2017). This Court has further held:

      In determining whether a sentence is manifestly excessive, the
      appellate court must give great weight to the sentencing court’s
      discretion, as he or she is in the best position to measure factors
      such as the nature of the crime, the defendant’s character, and
      the defendant’s display of remorse, defiance, or indifference.

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014).

      Furthermore, “[u]pon revocation the sentencing alternatives available

to the court shall be the same as were available at the time of initial

sentencing.”   42 Pa.C.S. § 9771(b).    In fact, in the violation-of-probation

context, the sentencing court enjoys an even greater degree of deference:

      [W]here the revocation sentence was adequately considered and
      sufficiently explained on the record by the revocation judge, in
      light of the judge’s experience with the defendant and awareness
      of the circumstances of the probation violation, under the
      appropriate deferential standard of review, the sentence, if within
      the statutory bounds, is peculiarly within the judge’s discretion.

Commonwealth v. Pasture, 107 A.3d 21, 28–29 (Pa. 2014). In Pasture

the Pennsylvania Supreme Court noted that a sentencing court does not abuse

its discretion by imposing a harsher post-revocation sentence where the


                                     -6-
J-S19014-18


appellant initially received a lenient sentence and failed to adhere to the

conditions imposed. Id. at 28.

      Here, the trial court explained its revocation sentence as follows:

            Prior to imposing sentence on the VOP charges, the [trial
      c]ourt ordered a PSI report. (N.T., 12/8/16, pgs. 6, 14). After
      reviewing [Appellant’s] criminal history, his PSI, and hearing
      argument of counsel, the [trial c]ourt imposed sentence. In
      imposing sentence, [trial c]ourt noted that selling heroin is a
      violent crime. The [trial c]ourt stated: “It is a violent crime
      because he sells heroin to people who in order to feed their
      addiction go out and stick guns in people’s faces and say, give me
      your money. It is a violent crime. Just because he’s not the one
      on the street with the gun doesn’t mean it isn’t a violent crime. It
      destroys people’s lives.” (N.T., 2/16/17 pg. 13). Additionally, in
      regards to [Appellant’s] criminal record, the [trial c]ourt noted
      that this was [Appellant’s] fifth conviction for PWID and stated: “I
      mean there is no question in my mind that when he gets out he’s
      going right back and continue selling heroin. That’s who he is. So
      I have an obligation to keep him away from that for a decent
      period of time.     Not only because he deserves it, but the
      community deserves it. Let’s give them a break for a few years.”
      (N.T. 2/16/17 pg. 7, 13).

Trial Court Opinion, 6/29/17, at 6–7.

      Using the appropriate deferential standard of review, we discern no

basis for disturbing Appellant’s revocation sentence. A revocation sentence is

peculiarly within the judge’s discretion. Pasture, 107 A.3d at 29. As for the

trial court’s characterization of Appellant’s crimes as violent, we understand

its use of the term “violent” in the context of describing the realities of this

country’s drug epidemic, not in the context of describing a statutorily defined

offense.   N.T., 2/16/17, at 10–13.     The sentence at issue was within the

statutory bounds. N.T., 12/8/16, at 5–6. The trial court had the benefit of a


                                      -7-
J-S19014-18


PSI, which gives rise to a presumption that the trial court properly considered

and weighed all relevant factors. See Commonwealth v. Finnecy, 135 A.3d
1028, 1038 (Pa. Super. 2016) (“[W]here the sentencing judge had the benefit

of a [PSI] report, it will be presumed that he or she was aware of the relevant

information   regarding    the   defendant’s   character   and   weighed   those

considerations along with mitigating statutory factors.”).       The trial court

considered both the protection of the public and the rehabilitative needs of

Appellant in recognizing that, given his five PWID convictions, Appellant would

return to selling heroin upon his release from incarceration because “[t]hat’s

who he is.” N.T., 2/16/17, at 7, 13. Additionally, the trial court agreed that

Appellant was RRRI eligible. Id. at 15–17.

      Upon review, we discern no abuse of discretion. The court carefully

considered the appropriate factors when it imposed the revocation sentence.

Accordingly, Appellant is not entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/18




                                       -8-